JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed. Appellant seeks a declaration that the exhaustion requirement of the Prison Litigation Reform Act, codified at 42 U.S.C. § 1997e(a), is unconstitutional. He also requests an order compelling a district judge in the Southern District of Indiana to consider the merits of claims that the judge previously dismissed for lack of exhaustion. The request for an injunction against the district judge amounts to an impermissible collateral attack on the judgment entered in appellant’s previous suit. See United States v. Atkins, 116 F.3d 1566, 1571 (D.C.Cir.1997). Furthermore, because appellant has not alleged that he has any other cases subject to § 1997e either pending or imminent, he lacks standing to challenge the constitutionality of that provision. See Worth v. Jackson, 451 F.3d 854, 858 (D.C.Cir.2006).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.